Citation Nr: 1539706	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for residuals, left clavicle fracture. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982, with service in the Georgia Army National Guard from December 1986 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the initial 10 percent disability rating assigned to the Veteran's residuals, left clavicle fracture, in an October 2011 rating decision, which granted service connection.  Given the history of the Veteran's filings, the Board considers this an initial rating, that is, the entire period on appeal stems from his initial claim.  

This appeal was processed in part using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his service-connected residuals, left clavicle fracture, are of greater severity than the current disability rating contemplates.  His last VA examination was in June 2012.  Since more than three years have passed since the previous evaluation, he has alleged worsening, and has specifically requested another examination, a remand for a new examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran's residuals, left clavicle fracture, since May 2012 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  After all available records have been associated with the e-folder, arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner to determine the current severity of his residuals, left clavicle fracture.  The e-folder and paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's residuals, left clavicle fracture, including whether there is dislocation, malunion (including any impairment of function of contiguous joint) or nonunion (with or without loose movement).  Any additional manifestations, including pain, must be documented.  

The examiner must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.  A complete explanation for all opinions expressed must be included in the examination report.  

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




